


110 HR 5046 IH: To amend the Military Construction Authorization Act,

U.S. House of Representatives
2008-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5046
		IN THE HOUSE OF REPRESENTATIVES
		
			January 17, 2008
			Mr. Fortuño
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend the Military Construction Authorization Act,
		  1974 to repeal the limitation on the authorized uses of the former bombardment
		  area on the island of Culebra and the prohibition on Federal Government
		  responsibility for decontamination of the area.
	
	
		1.Decontamination and use of
			 former bombardment area on island of CulebraSection 204 of the Military Construction
			 Authorization Act, 1974 (Public Law 93–166; 87 Stat. 668) is amended by
			 striking subsection (c).
		
